     Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


JAMES BURRESS                   )
                                )
                                )
             Plaintiff,         )
                                )
                 v.             ) CIVIL ACTION FILE NO.
                                )
                                )
EXPERIAN INFORMATION            )
SOLUTIONS, INC.,                )
                                ) DEMAND FOR JURY TRIAL
SYNCHRONY BANK                  )
                                )
                                )
            Defendant(s).       )
                                )
_______________________________ )
                                  COMPLAINT

      Plaintiff James Burress (“Plaintiff" or “Burress”) by and through his

attorneys, and for his Complaint against Defendant Experian Information

Solutions, Inc. (“Experian”) and Defendant Synchrony Bank (“Synchrony”)

respectfully sets forth, complains and alleges, upon information and belief, the

following:

                            JURISDICTION AND VENUE

    1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1367, as

       well as 15 U.S.C. § 1681p et seq. The Court also has pendent jurisdiction

       over any State law claims in this action pursuant to 28 U.S.C. § 1367(a).



                                          1
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 2 of 18




2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2)

   being that the acts and transactions occurred here, Plaintiff resides here, and

   Defendants transact business here.

3. Plaintiff brings this action for damages and declaratory and injunctive relief

   arising from the Defendant’s violations of 15 U.S.C. § 1681 et seq.,

   commonly known as the Fair Credit Reporting Act (“FCRA”).



                                     PARTIES

4. Plaintiff is a resident of the State of Georgia, residing in the County of

   Fulton.

5. At all times material hereto, Plaintiff was a “consumer” as said term is

   defined under 15 U.S.C. § 1681a(c).

6. Defendant Experian Information Solutions, Inc. is a consumer reporting

   agency as defined by 15 U.S.C. § 1681a(f) and conducts substantial and

   regular business activities in this judicial district. Defendant Experian is an

   Ohio corporation registered to do business in the State of Georgia, and may

   be served with process upon CT Corporation System, its registered agent

   for service of process at 289 S. Culver St., Lawrenceville GA, 30046.




                                      2
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 3 of 18




7. At all times material here to Experian is a consumer reporting agency

   regularly engaged in the business of assembling, evaluating and disbursing

   information concerning consumers for the purpose of furnishing consumer

   reports, as said term is defined under 15 U.S.C. § 1681d to third parties.

8. At all times material hereto, Experian disbursed such consumer reports to

   third parties under a contract for monetary compensation.

9. Defendant Synchrony Bank is a person who furnishes information to

   consumer reporting agencies under 15 U.S.C. § 1681s-2 with an address at

   170 W Election Road, Ste 125, Draper, UT, 84020.

                          FACTUAL ALLEGATIONS

10.Plaintiff incorporates by reference all of the above paragraphs of this

   Complaint as though fully stated herein with the same force and effect as if

   the same were set forth at length herein.

                        Synchrony Dispute and Violation


11.On information and belief, on a date better known to Defendant Experian

   Information Solutions Inc., hereinafter (“Experian”), Experian prepared and

   issued credit reports concerning the Plaintiff that included inaccurate




                                      3
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 4 of 18




   information relating to Plaintiff’s Synchrony/Crate&Barrel account

   (account 604588xxxxx).

12.The inaccurate information furnished by Defendant Synchrony and

   published by Experian is inaccurate since the account contains an incorrect

   date of status.

13.Specifically, the tradeline lists the date of status as April 2020. In point of

   fact, the account in question was charged off on or around December 2018,

   and no further activity has occurred on the account which would allow for

   the date of status to be updated.


14.Trade lines have a number of fields which convey a significant amount of

   information to prospective creditors and which directly affect FICO credit

   scores.

15.The Date of Status field represents the day a debt is deemed uncollectible and

   thus charged off. Toliver v. Experian Info. Solutions, Inc., 973 F. Supp. 2d

   707, 725 (S.D. Tex. 2013). The Date of Status corresponds to a separate

   Status segment of the trade line. The Status segment reveals various forms of

   information concerning the trade line. The Date of Status should remain

   uniform throughout each credit report disclosing the trade line as this date

   does not change.

                                       4
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 5 of 18




16.Defendant Experian on its own improperly updated the activity status date,

   which falsely made the account appear as a more current liability, thereby

   directly lowering the directly Plaintiff’s credit.

17.Experian has been reporting this inaccurate information through the

   issuance of false and inaccurate credit information and consumer reports

   that it has disseminated to various persons and credit grantors, both known

   and unknown.

18.Plaintiff notified Experian that he disputed the accuracy of the information

   Experian was reporting on or around June 4, 2020.

19.It is believed and therefore averred that Experian notified Defendant

   Synchrony of the Plaintiff’s dispute.

20.Upon receipt of the dispute of the account from the Plaintiff by Experian,

   Synchrony failed to conduct a reasonable investigation and continued to

   report false and inaccurate adverse information on the consumer report of

   the Plaintiff with respect to the disputed account.

21.Had Synchrony done a proper investigation it would have been revealed to

   Synchrony that the date of status was accelerated.

22.Furthermore, Defendant Synchrony failed to continuously mark the account

   as disputed despite receiving notice of the Plaintiff’s dispute.


                                       5
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 6 of 18




23.Despite the dispute by the Plaintiff that the information on his consumer

   report was inaccurate with respect to the dispute account, Experian did not

   evaluate or consider any of the information, claims, or evidence of the

   Plaintiff and did not make an attempt to substantially reasonably verify that

   the derogatory information concerning the disputed account was inaccurate.

24.Experian violated 15 U.S. Code § 1681i (a)(1)(A) by failing to conduct a

   reasonable investigation since it failed to delete or correct the disputed trade

   line within 30 days of receiving Plaintiff’s dispute letter.

25.Had Experian done a reasonable investigation, it would have been revealed

   to Experian that the date of status had been improperly accelerated and

   directly caused the Plaintiff’s credit score to drop.

26.Furthermore, Defendant Experian failed to send the Plaintiff a reply to his

   dispute, as required under the law.

27.Notwithstanding Plaintiff’s efforts, Defendants continued to publish and

   disseminate such inaccurate information to other third parties, persons,

   entities and credit grantors.

28.As of the date of the filing of this Complaint, Defendant Synchrony

   continues to furnish credit data which is inaccurate and materially




                                       6
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 7 of 18




   misleading, and the Bureaus reporting of the above-referenced trade line

   continues to be inaccurate and materially misleading.

29.As a result of Defendants’ failure to comply with the FCRA, Plaintiff has

   suffered denial of credit and a decreased credit score due to the inaccurate

   information on Plaintiff’s credit file.



                       FIRST CAUSE OF ACTION
             (Willful Violation of the FCRA as to Experian)
30.Plaintiff incorporates by reference paragraphs 1-29 of this Complaint as

   though fully stated herein with the same force and effect as if the same were

   set forth at length herein.

31.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

   § 1681 et seq.

32.Experian violated 15 U.S.C. § 1681(e) by failing to establish or to follow

   reasonable procedures to assure maximum possible accuracy in the

   preparation of the credit report and credit files that Experian maintained

   concerning the Plaintiff.

33.Experian has willfully and recklessly failed to comply with the Act. The

   failure of Experian to comply with the Act include but are not necessarily

   limited to the following:

                                       7
Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 8 of 18




      a) The failure to follow reasonable procedures to assure the maximum

         possible accuracy of the information reported;

      b) The failure to correct erroneous personal information regarding the

         Plaintiff after a reasonable request by the Plaintiff;

      c) The failure to remove and/or correct the inaccuracy and derogatory

         credit information after a reasonable request by the Plaintiff;

      d) The failure to promptly and adequately investigate information

         which Defendant Experian had notice was inaccurate;

      e) The continual placement of inaccurate information into the credit

         report of the Plaintiff after being advised by the Plaintiff that the

         information was inaccurate;

      f) The failure to note in the credit report that the Plaintiff disputed the

         accuracy of the information;

      g) The failure to promptly delete information that was found to be

         inaccurate, or could not be verified, or that the source of information

         had advised Experian to delete;

      h) The failure to take adequate steps to verify information Experian had

         reason to believe was inaccurate before including it in the credit

         report of the consumer.


                                    8
     Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 9 of 18




   34.As a result of the conduct, action and inaction of Experian, the Plaintiff

       suffered damage by loss of credit, loss of ability to purchase and benefit from

       credit, and the mental and emotional pain, anguish, humiliation and

       embarrassment of credit denial.

   35.The conduct, action and inaction of Experian was willful rendering Experian

       liable for actual, statutory and punitive damages in an amount to be

       determined by a Judge/ and or Jury pursuant to 15 U.S.C. § 1681n.

   36.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                         SECOND CAUSE OF ACTION
               (Negligent Violation of the FCRA as to Experian)
   37.Plaintiff incorporates by reference paragraphs 1-29 of this Complaint as

       though fully stated herein with the same force and effect as if the same were

       set forth at length herein.




                                          9
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 10 of 18




38.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

39.Experian violated 15 U.S.C. § 1681i(a) by failing to delete inaccurate

   information from the credit file of the Plaintiff after receiving actual notice

   of such inaccuracies and conducting reinvestigation and by failing to

   maintain reasonable procedures with which to verify the disputed

   information in the credit file of the Plaintiff.

40.Experian has negligently failed to comply with the Act. The failure of

   Experian to comply with the Act include but are not necessarily limited to

   the following:

         a) The failure to follow reasonable procedures to assure the maximum

            possible accuracy of the information reported;

         b) The failure to correct erroneous personal information regarding the

            Plaintiff after a reasonable request by the Plaintiff;

         c) The failure to remove and/or correct the inaccuracy and derogatory

            credit information after a reasonable request by the Plaintiff;

         d) The failure to promptly and adequately investigate information

            which Defendant Experian had notice was inaccurate;




                                       10
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 11 of 18




        e) The continual placement of inaccurate information into the credit

            report of the Plaintiff after being advised by the Plaintiff that the

            information was inaccurate;

        f) The failure to note in the credit report that the Plaintiff disputed the

            accuracy of the information;

        g) The failure to promptly delete information that was found to be

            inaccurate, or could not be verified, or that the source of information

            had advised Experian to delete;

        h) The failure to take adequate steps to verify information Experian had

            reason to believe was inaccurate before including it in the credit

            report of the consumer.

41.As a result of the conduct, action and inaction of Experian, the Plaintiff

   suffered damage by loss of credit, loss of ability to purchase and benefit from

   credit, and the mental and emotional pain, anguish, humiliation and

   embarrassment of credit denial.

42.The conduct, action and inaction of Experian was negligent, entitling the

   Plaintiff to damages under 15 U.S.C. § 1681o.




                                      11
     Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 12 of 18




   43.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Experian in an amount to be determined by the Court pursuant to 15 U.S.C.

       § 1681n and 1681o.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant, Experian, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.

                          THIRD CAUSE OF ACTION
          (Willful Violation of the FCRA as to Defendant Synchrony)
   44.Plaintiff incorporates by reference paragraphs 1-29 of this Complaint as

       though fully stated herein with the same force and effect as if the same were

       set forth at length herein.

   45.This is an action for willful violation of the Fair Credit Reporting Act U.S.C.

       § 1681 et seq.

   46.Pursuant to the Act, all person who furnished information to reporting

       agencies must participate in re-investigations conducted by the agencies

       when consumers dispute the accuracy and completeness of information

       contained in a consumer credit report.

   47.Pursuant to the Act, a furnisher of disputed information is notified by the

       reporting agency when the agency receives a notice of dispute from a



                                        12
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 13 of 18




   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

48.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or

   inaccurate, the information from a furnisher such as the above listed above

   must report the results to other agencies which were supplied such

   information.

49.The Defendant Synchrony violated 15 U.S.C. § 1681s-2 by the publishing of

   the Account Liability Representation; by failing to fully and improperly

   investigate the dispute of the Plaintiff with respect to the Account Liability

   Representation; by failing to review all relevant information regarding same

   by failing to correctly report results of an accurate investigation to the credit

   reporting agencies.

50.Specifically, the Defendant Synchrony verified and continued to report the

   account on the Plaintiff’s credit report after being notified of his dispute

   regarding the improper date of status.

51.Additionally, Defendant Synchrony failed to continuously mark the account

   as disputed after receiving notice of the Plaintiff’s dispute.


                                      13
     Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 14 of 18




   52.As a result of the conduct, action and inaction of the Defendant Synchrony,

       the Plaintiff suffered damage for the loss of credit, loss of the ability to

       purchase and benefit from credit, and the mental and emotional pain, anguish,

       humiliation and embarrassment of credit denials.

   53.The conduct, action and inaction of Defendant Synchrony was willful,

       rendering Defendant Synchrony liable for actual, statutory and punitive

       damages in an amount to be determined by a jury pursuant to 15 U.S.C.

       § 1681n.

   54.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

       Defendant Synchrony in an amount to be determined by the Court pursuant

       to 15 U.S.C. § 1681n.

   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant Synchrony for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681n.

                         FOURTH CAUSE OF ACTION
        (Negligent Violation of the FCRA as to Defendant Synchrony)
   55.Plaintiff incorporates by reference paragraphs 1-29 of this Complaint as

       though fully stated herein with the same force and effect as if the same were

       set forth at length herein.



                                        14
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 15 of 18




56.This is an action for negligent violation of the Fair Credit Reporting Act

   U.S.C. § 1681 et seq.

57.Pursuant to the Act, all person who furnished information to reporting

   agencies must participate in re-investigations conducted by the agencies

   when consumers dispute the accuracy and completeness of information

   contained in a consumer credit report.

58.Pursuant to the Act, a furnisher of disputed information is notified by the

   reporting agency when the agency receives a notice of dispute from a

   consumer such as the Plaintiff. The furnisher must then conduct a timely

   investigation of the disputed information and review all relevant information

   provided by the agency.

59.The results of the investigation must be reported to the agency and, if the

   investigation reveals that the original information is incomplete or

   inaccurate, the information from a furnisher such as the above-named

   Defendant must report the results to other agencies which were supplied such

   information.

60.Defendant Synchrony is liable to the Plaintiff for failing to comply with the

   requirements imposed on furnishers of information pursuant to 15 U.S.C.

   § 1681s-2.


                                    15
 Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 16 of 18




61.After receiving the Dispute Notice from Experian, Defendant Synchrony

   negligently failed to conduct its reinvestigation in good faith.

62.A reasonable investigation would require a furnisher such as Defendant

   Synchrony to consider and evaluate a specific dispute by the consumer, along

   with all other facts, evidence and materials provided by the agency to the

   furnisher.

63.Had Defendant Synchrony done a reasonable investigation it would have

   found that the date of status was improper.

64.Additionally, Defendant Synchrony failed to continuously mark the account

   as disputed after receiving notice of the Plaintiff’s dispute.

65.The conduct, action and inaction of Defendant Synchrony was negligent,

   entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

66.As a result of the conduct, action and inaction of the Defendant Synchrony,

   the Plaintiff suffered damage for the loss of credit, loss of the ability to

   purchase and benefit from credit, and the mental and emotional pain, anguish,

   humiliation and embarrassment of credit denials.

67.The Plaintiff is entitled to recover reasonable costs and attorney’s fees from

   the Defendant Synchrony in an amount to be determined by the Court

   pursuant to 15 U.S.C. § 1601n and 1681o.


                                      16
     Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 17 of 18




   WHEREFORE, Plaintiff, James Burress, an individual, demands judgment in his

favor against Defendant Synchrony, for damages together with attorney’s fees and

court costs pursuant to 15 U.S.C. § 1681o.



                             DEMAND FOR TRIAL BY JURY

   68.Plaintiff demands and hereby respectfully requests a trial by jury for all

       claims and issues this complaint to which Plaintiff is or may be entitled to a

       jury trial.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment from the Defendants as

follows:

           a. For actual damages provided and pursuant to 15 U.S.C. § 1681(o)(a)

              be awarded for each negligent violation as alleged herein;

           b. For actual damages provided and pursuant to 15 U.S.C. § 1640(a)(1);

           c. For statutory damages provided and pursuant to 15 U.S.C. § 1681n(a);

           d. For statutory damages provided and pursuant to 15 U.S.C. §

              1640(a)(2);

           e. For Punitive damages provided and pursuant to 15 U.S.C. §

              1681n(a)(2);


                                         17
    Case 1:20-cv-03555-MHC-JKL Document 1 Filed 08/27/20 Page 18 of 18




         f. For attorney fees and costs provided and pursuant to 15 U.S.C. §

            1681n(a)(3), 15 U.S.C. § 1681o(a)(2) and 15 U.S.C. § 1640(a)(3);

         g. For any such other and further relief, as well as further costs, expenses

            and disbursements of this action as this Court may deem just and

            proper.

Dated:      August 25, 2020                         Respectfully Submitted,

                                                    s/ Misty Oaks Paxton
                                                    By: Misty Oaks Paxton, Esq.
                                                    3315 Charleston Court
                                                    Decatur, GA, 30034
                                                    Phone: (404) 725-5697
                                                    Fax: (775) 320-3698
                                                    attyoaks@yahoo.com
                                                    Attorney for Plaintiff




                                         18
